TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-21-00055-CV


                                         Sophia Yu, Appellant

                                                     v.

      James Parker; The Parker Law Firm, PLLC; Jiaying Shi; Michael Grimes; and
                            Michael Grimes, PC, Appellees


              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-20-006741, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                               MEMORANDUM OPINION


                  The clerk’s record in this appeal was due for filing in this Court on March 5,

2021. On March 8, 2021, and again on June 23, 2021, we notified appellant that no clerk’s

record had been filed due to her failure to pay or make arrangements to pay the trial clerk’s fee

for preparing the clerk’s record. The notices requested that appellant make arrangements for

the clerk’s record and submit a status report regarding this appeal by March 18, 2021, and then

July 5, 2021. Further, the notices advised appellant that her failure to comply with this request

could result in the dismissal of the appeal for want of prosecution. To date, appellant has not

filed a status report or otherwise responded to this Court’s notices, and the clerk’s record has

not been filed.

                  If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, this appeal is dismissed for want of prosecution.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: September 3, 2021




                                                 2